DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: “high-pressure splay” in paragraph [0047] should be “high-pressure spray”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6 and 8 recite the term “dense vertical crack film”, and claim 8 recites the term “dense film”, which are both subjective terms.  A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970) (MPEP 2173.05(b) IV.) In the instant case, although “dense 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossman et al. (US 4168182 A).
Regarding claims 1 and 13:
Rossman teaches forming a shaped metal base component by casting or forging (Abstract), which meets the “preparing a metal member” step;
Thinly coating a ceramic material to the base component (Abstract), which meets the “applying a ceramic coating to the metal member” step; 
And the coated component is then heated under zero gravity conditions up to a temperature which is below the melting point of the coating, but which is high enough to soften the component, the coating maintaining the shape of the component during the heating step (Abstract), which meets the claimed “performing heat treatment…” step.

The resulting manufactured object meets the “metal molded article” of claim 13.
	Regarding claim 3:
	Rossman teaches that the alloy may be a combination consisting mainly of chromium, iron, and additions such as hafnium or rare earths (col. 2, lines 53-62), which meets the claimed “Fe-based heat-resistant alloy”. The alloy is formed into a turbine blade (col. 3, lines 11-15), which means the alloy is heat resistant, in view of the high temperatures required in hot turbine blade environments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rossman et al. (US 4168182 A).
	Regarding claim 2:
Rossman teaches the rejection as applied to claim 1 above. As discussed above, Rossman fteaches that the upper limit of the heat treatment is 50°C to 20°C below the solidus line of the material of which the component is made (col. 1, lines 14-20), which overlaps with the claimed range of 30°C below the solidus temperature (Ts) to 20°C above Ts. If the components were heated to a temperature which is above the solidus line of the material of which the component is made, the material of the component would soften and deformation of the component would occur; such a deformation of the component after production is undesirable (col. 1, lines 20-26).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rossman et al. (US 4168182 A), as applied to claim 1 above, in view Taylor et al. (US 20080160172 A1).
Regarding claim 4-5:
Rossman teaches the method as applied to claim 1 above, but is silent regarding applying the ceramic coating via thermal spraying.
Taylor teaches thermal spray processes (which meets claim 4) (Abstract) comprising thermally depositing a high purity yttria stabilized zirconium (hereinafter “YSZ”) powder (Abstract, Figs. 1 and 3, [0014], [0016], [0088]), which meets claim 5. Taylor recognizes that YSZ is commonly used as thermal barrier coatings in gas turbine engines [0003-0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rossman to include thermal spray coating techniques of Taylor, as doing so would improve operating efficiency of gas turbines and increase component life due to reduced temperature change rates [0003-0006].
Regarding claims 6-8:
Rossman and Taylor teach the method as applied to claim 4 above; Taylor further teaches that a plurality of vertical cracks are produced in the monolayer of the applied YSZ on the substrate [0008-0010]. The cracks improve the thermal fatigue resistance [0002]. Regarding the “dense” limitation, Tables A and B show that the powders reach 99% and 98% theoretical density, which is “dense”.
Taylor states that additional monolayers are superimposed on the substrate [0062], which meets the “two or more layers” in claim 7.
Taylor additionally states that a final surface layer (meets a “second layer” in claim 8) is produced from said high purity YSZ powder having essentially zero vertical crack segmentation claim 8. Regarding the “dense film”, Tables A and B show that the powders reach 99% and 98% theoretical density, which is “dense”.
Regarding claim 9:
Rossman and Taylor teach the method as applied to claim 4 above; Taylor further teaches that the overall thickness of the coating can vary depending on the end use application, but that for gas turbine engine components, the coating thickness can vary from 0.0025 to 0.10 inch (63.5-2540 µm) [0065], which overlaps with the claimed range of 150-1000 µm.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rossman et al. (US 4168182 A), as applied to claim 1 above, in view of Hazel et al. (US 20070141369 A1).
Regarding claims 10-11:
Rossman teaches the method as applied to claim 1 above, but is silent regarding the coating being applied by slurry application.
Hazel teaches a corrosion resistant coating for gas turbine engines, which includes a silica-based glassy matrix (Abstract) and refractory particles such as yttria stabilized zirconia which are mixed with a solvent to form a slurry [0050], which meets the sl. Before forming the corrosion resistant coating 64 on the surface 62 of metal substrate 60, suitable pretreatment methods include grit blasting [0047], which meets the blasting of claim 11. The slurry can be applied by spray [0050], [0054], which meets the slurry application of claim 10 and the spraying of claim 11; in this case, the slurry is preferably sprayed at a pressure of 20-60 psi [0054], which claim 11, because 20-60 psi is higher than atmospheric pressure (which is about 14.7 psi). Afterward, the applied composition is allowed to dry [0055], which meets the drying step of claim 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rossman to include the grit-blasting, slurry spray coating, and drying steps of Hazel, as doing so would allow for making the surface more receptive for coating [0047], allowing for a specific desired coating thickness to be achieved [0054], and for removing unbound solvent from the applied slurry coating to initiate a cure of the material [0055].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rossman et al. (US 4168182 A), as applied to claim 1 above, in view of Morris et al. (US 20150144496 A1).
Regarding claim 12:
Rossman teaches the method as applied to claim 1 above, and further appreciates, in a preferred embodiment, building the component in a layer-by-layer fashion (col. 2, lines 53-55).
However, Rossman is silent regarding forming via 3D additive manufacturing.

Morris teaches producing a turbine blade via additive manufacturing processes [0029], which meets the claimed “3D additive manufacturing”, because additive manufacturing produces 3D objects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the turbine blade of Rossman (Rossman; col. 3, lines 11-15) via an additive manufacturing process as taught by Morris, as doing so would allow 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731